Citation Nr: 1127310	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for below-the-knee amputation of the right lower extremity, rated as 40 percent disabling from February 1, 2007.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with onychomychosis.

3.  Entitlement to an increased rating for diabetic retinopathy, rated as 10 percent disabling from May 8, 2001, to April 3, 2003, as 30 percent disabling from June 1, 2003, to August 10, 2005, and as 70 percent disabling therefrom (the gap from April 3, 2003 to June 1, 2003, is excluded from consideration as a temporary total rating was then in effect).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2004 and April 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in April 2009 for further development and adjudicative action.  The development indicated concerning the Veteran's initial rating for a below-the-knee amputation of the right lower extremity has been completed by the AMC as prescribed.  

Service connection is also in effect for chronic renal insufficiency with hypertension, currently rated as 60 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; and, status post-amputation of the left great toe, rated as 10 percent disabling.  A noncompensable rating for erectile dysfunction is also in effect.

The Veteran is further in receipt of ongoing special monthly compensation on the basis of loss of use of a creative organ; and loss of use of one eye having only light perception; and anatomical loss of one foot; [and temporarily for a disability rated as 10 percent and another independently rated as 60 percent disabling (from November 9, 2006, to February 1, 2007, after his below-the-knee amputation surgery before the schedular rating was assigned thereafter)]; and due to the need for regular aid and attendance from July 16, 2007 (based on a rating action in September 2008). He has been found to be entitled to additional benefits, e.g., automobile and adaptive equipment and has basic eligibility to Chapter 35 benefits from August 10, 2005 (pursuant to a rating decision in January 2008).

Nonservice connected pension benefits were assigned from February 27, 2002.  The Veteran's schedular rating is now at an aggregate 100 percent.

The Board additionally notes that the Veteran was assigned a 40 percent rating for peripheral neuropathy of the right lower extremity prior to his below-the-knee amputation.  On November 9, 2006, he underwent a below-the-knee amputation of the right lower extremity.  As a consequence, his peripheral neuropathy evaluation was reduced to zero percent, and he was assigned a total temporary 100 percent evaluation under the provisions of 38 C.F.R. § 4.30, for convalescence from the surgical procedure.  That 100 percent rating took effect on November 9, 2006, and ran until February 1, 2007.  At that time, a 40 percent rating for the amputation was assigned pursuant to Diagnostic Code 5165.  The April 2009 Board decision denied a higher rating prior to November 9, 2006, for peripheral neuropathy of the right lower extremity.  Thus, the issue has been rephrased accordingly, to limit the issue to the period post-convalescence for the Veteran's below-the-knee amputation.

The issues concerning increased ratings for retinopathy and diabetes mellitus, as well as entitlement to TDIU, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence indicates the Veteran's right below-the-knee amputation is improvable by prosthesis controlled by natural knee action.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 40 percent for right below-the-knee amputation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5165 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.    

In cases involving the assignment of an initial rating following the award of service connection, such as this matter, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Amputation of the leg, permitting prosthesis, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2010).  If a leg amputation is not improvable by a prosthesis controlled by natural knee action, a 60 percent rating is warranted.  Diagnostic Code 5164 (2010).

Under the amputation rule, the combined rating for disabilities of an extremity may not exceed the rating for amputation of that extremity at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Thus, the combined evaluation for disabilities below the knee may not exceed the 40 percent evaluation available under Diagnostic Code 5165 for a below-the-knee amputation.

The evidence here shows that the Veteran's right below-the-knee amputation is improvable by prosthesis.  In so concluding, the Board acknowledges a June 2009 letter from the Veteran indicating that he could not wear his prosthesis since January 2009 due to a sore on his amputated stump.  However, the October 2009 VA examination indicates that the Veteran had been ambulating on his prosthesis since 2007; his most recent prosthesis had been too small and he developed a sore.  The Veteran subsequently switched back to his old prosthesis, which alleviated the problem.  The Veteran additionally indicated that he could walk about half a mile, ostensibly with his prosthesis.  The examiner indicated that the Veteran's stump was clear of any skin breakdown and that the Veteran used plenty of moisturizer.  

Thus, neither the Veteran's subjective complaints nor the objective evidence is indicative of a right below-knee amputation that is not improvable by prosthesis controlled by natural knee action.  In this regard, the Board notes that even during the period that the Veteran claims to have had a sore on his stump, he informed the VA examiner that his right lower extremity was improvable by prosthesis controlled by natural knee action by utilizing his prior prosthesis.  As such, his disability picture does not approximate the criteria for a higher disability rating.

The Board notes that the prior remand requested information about peripheral neuropathy/phantom pain in the leg associated with the right lower extremity below-the-knee amputation.  However, the Veteran is receiving the maximum disability rating for his right lower extremity and any higher evaluation would violate the amputation rule.  38 C.F.R. § 4.68.  Moreover, the current rating takes into account any and all manifestations of the Veteran's right below-the-knee amputation, to include the pain and limitation of activities of daily living described in the October 2009 VA examination.  Thus, any additional rating assignment, aside from violating 38 C.F.R. § 4.68, would also constitute impermissible pyramiding under 38 C.F.R. § 4.14.

In short, the weight of the evidence is against the Veteran's increased rating claim and this appeal is denied. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of a below-the-knee amputation but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 40 percent for below-the-knee amputation of the right lower extremity from February 1, 2007, is denied.


REMAND

With respect to the remaining issues on appeal, the Board concludes that additional development is required before a final decision may be rendered.

Regarding the increased rating claim for diabetes mellitus, the October 2009 VA examination indicates that the Veteran requires a regulation of activities.  However, it is clear from the context that the examiner was not determining regulation of activities as it is considered in the relevant Diagnostic Code because the examiner indicated that there was regulation of activities due to the Veteran's vision problems.  The Board notes that regulation of activities means avoidance of strenuous occupational and recreational activities, specifically pertaining as due to diabetes mellitus in this context.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Thus, the Board must remand for a further comment concerning whether the Veteran must avoid strenuous occupational and recreational activities due to his diabetes mellitus.

Moreover, the April 2009 Board remand also requested that the examiner address whether the Veteran's onychomychosis of the left foot is compensable in degree, and also whether any other ulcerations and similar complications of the feet are also secondary to the service-connected diabetes mellitus and, if so, whether such complications are also compensable in degree.  The October 2009 examination report indicates that the left foot was free of ulceration, lesions, or rashes.  Thus, the examination report was responsive to the remand directives.  However, as another examination is required to address the question of whether the Veteran's diabetes mellitus requires regulation of activities, the examiner is again asked to describe any onychomycosis, ulcerations, and other similar complications of the left foot, as well as their relationship to the diabetes mellitus.

Regarding the diabetic retinopathy claim, evidence of record demonstrates treatment for glaucoma and further indicates cataract surgery.  Neither condition is presently service-connected.  Although the March 2011 eye examiner indicated that glaucoma was not due to the Veteran's diabetes mellitus, it is unclear whether such has been aggravated by the Veteran's retinopathy or whether the cataracts are secondary to or have been aggravated by the service-connected retinopathy.  Moreover, if aggravation is shown, the baseline degree of disability prior to such aggravation must be determined.  38 C.F.R. § 3.310(b).  Thus, the March 2011 examiner should be asked to clarify these outstanding issues.  

Additionally, the last supplemental statement of the case dated March 14, 2011, did not consider the full eye examination report which was associated with the claims file on March 18, 2011.  Thus, such evidence should be considered in future RO/AMC adjudication.

Next, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United State Court of Appeals for Veterans Claims (Court) held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

In this case, the October 2009 VA examiner indicated that the Veteran retired in 2001 as he could no longer pass physicals required for his job.  The examiner additionally commented that the Veteran began insulin in 2001, which resulted in his retirement.  Thus, the Board finds that a claim of TDIU has been raised by the record and should be developed and adjudicated accordingly by the RO/AMC.

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and a general medical examination should determine if he is currently unemployable due to his service-connected conditions.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate notice concerning the Veteran's claim for TDIU to include asking him to complete and return a formal application for TDIU.  Any subsequent necessary development determined by the AMC should then be accomplished.

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Arrange for a VA diabetes examination to evaluate the severity of the Veteran's service-connected diabetes mellitus.  The examiner should specifically address whether the diabetes mellitus requires a regulation of activities.  Moreover, the examiner should evaluate the Veteran's onychomychosis, noting all symptoms and findings.  If such condition has resolved, this should be noted.  Additionally, the examiner should address whether it is at least as likely as not that any ulcerations and similar complications of the feet are secondary to the service-connected diabetes mellitus (either caused or aggravated by).  Both direct causation and aggravation (a permanent worsening beyond the natural progression of the disorder) should be addressed.  
If any foot complication is deemed to have been caused or aggravated by the diabetes mellitus, then the examiner should state whether such foot complications are also compensable in degree.  (The examiner should be provided the criteria found at 38 C.F.R. § 4.118 relating to evaluation of disabilities of the skin).  To the extent that a separate podiatric examination is found to be necessary to respond to the questions regarding the foot complications, one should be arranged.  Both for the diabetes examination and any separate podiatric examination, the claims file must be reviewed in conjunction with this inquiry.  Moreover, all opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  Request that the March 2011 eye examiner issue an addendum concerning whether the glaucoma has been aggravated by the Veteran's retinopathy or whether the Veteran's cataracts are secondary to or have been aggravated by the service-connected retinopathy.  If the March 2011 examiner is unavailable, arrange for another diabetic eye examination to evaluate whether it is at least as likely as not that the glaucoma has been aggravated by the Veteran's retinopathy or whether the cataracts are secondary to or have been aggravated by the service-connected retinopathy.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  All opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.

5.  Thereafter, the RO should readjudicate the Veteran's increased ratings claims, to include consideration of his TDIU claim.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


